Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because none of the figures include references numerals corresponding to the novel features of the invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: there are no reference numerals corresponding to the novel features of the invention displayed within the figures.  Appropriate correction is required.

Claim Objections
Claims 4 and 6 are objected to because of the following informalities: 
Claim 4 is an identical duplicate of claim 3.  
Claim 6 recites “two rights” when it should instead recite “two rings.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the phrase “flexible stretch resistant” is unclear. It is unclear how the material may be simultaneously flexible and stretch resistant, since flexibility inherently suggests some degree of stretching. 
	Further regarding claim 1, lines 2-4 are unclear with regards to the limitations further describing the “pouch” or the “sling.”
	Further regarding claim 1, lines 7-8 are unclear with regards to applicant’s disclosure not showing a length-adjustable strap with both ends connected to the pouch. Figures 1-6 show a length-adjustable strap comprising two straps, each with a single end connected to the pouch, and figures 8-12 show a strap with both ends connected to the pouch but not length-adjustable. The Examiner assumes claim 1 is directed to figures 1-6.
	The art rejections below have been treated as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Springer US 3,850,144 in view of Bindi US 2014/0196668.

Regarding claim 1, Springer teaches a pet sling, comprising: 
a pet carry pouch (figure 2) using a piece of flexible stretch resistant material (the abstract describes a woven fabric which is to some degree flexible and stretch resistant as best understood by the Examiner), wherein the sling has opposed front and rear longer sides extending around two lateral (figure 2); 
wherein the flexible stretch resistant material is resistant to stretching and deformation in at least a direction that extends around the two lateral sides (as previously described and best understood by the Examiner that the pouch maintains its intended shape); 
a length-adjustable shoulder strap having both ends connected to the pet carry pouch (figure 2 via buckle 10); 
two rings (comprised within the buckle 10 as best shown in figures 1-2) configured to form a loop including the length-adjustable shoulder strap and the pet carry pouch (as shown in figure 2); 
but does not specify the pouch sewed using a single piece of fabric, or a safety collar hook.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to cut a single piece of fabric into the required shape, in order to efficiently utilize material; 
Furthermore; Bindi, teaches a safety collar hook (710/730 figures 7A-7B). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a hook, in order to avoid unwanted exiting of the pet from the pouch, etc.

Regarding claim 2, the references teach the pet sling of claim 1, wherein Bindi further teaches the safety collar hook includes a first connector and a second connector, and the second connector indirectly connects to a pet (as previously described); but does not specify wherein the first connector connects to a ring in the two rings.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to arrange the elements as recited, in order to accommodate containment of taller pets or simply appease user preferences; since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, because if the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 3, the references teach the pet sling of claim 1, wherein Springer further teaches further comprising: a plurality of snap buttons for folding the pet carry pouch into a smaller size (16 in figure 2).

Regarding claim 4, the references teach the pet sling of claim 1, further comprising: a plurality of snap buttons for folding the pet carry pouch into a smaller size (see claim 3 rejection).

Regarding claim 5, the references teach the pet sling of claim 1, wherein Springer further teaches one end of the length-adjustable shoulder strap is close-ended, and the other end of the length-adjustable shoulder strap is open-ended (strap 36/8 best shown in figure 3).


However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to tie a bow as recited, in order to accommodate user design preferences; since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, because if the prior art structure is capable of performing the intended use, then it meets the claim.
Furthermore, such arrangement of a bow-tie is obvious, as evidenced by Donaldson US 2015/0020936 (figure 5).

Regarding claim 7, the references teach the pet sling of claim 1, but do not specify wherein the two rings are O-shape rings.
However, such shaped rings would have been obvious to one having ordinary skill in the art, at the time of the invention, in order to appease user design preferences; since it would have been an obvious matter of design choice to make the different portions of the rings of whatever form or shape was desired or expedient, because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

Regarding claim 8, the references teach the pet sling of claim 7, wherein Springer further teaches at least one ring of the two 0-shape rings includes one or more openings (as previously shown).

Regarding claim 9, the references teach the pet sling of claim 1, wherein Springer further teaches the flexible stretch resistant material is machine washable (as previously described in the abstract).

Regarding claim 10, the references teach the pet sling of claim 1, wherein Bindi further teaches further comprising: a pocket configured to storage one or more personal items (140 figure 1). Therefore, it 

Regarding claim 11, the references teach the pet sling of claim 10, wherein Bindi further teaches the pocket includes a flap (as inherently previously described).

Regarding claim 12, the references teach method for manufacturing the pet sling of claim 1 (being inherent in view of the pet sling being produced at all); since if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or made obvious by the prior art device MPEP 2112.02.

Regarding claim 13, the references teach the pet sling of claim 1, but do not specify a non-transitory computer readable storage medium, comprising: computer executable instructions stored thereon, which, when executed by one or more computers, cause a machine to manufacture the pet sling of claim 1.
However, such methods of production are old and well known. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such method of manufacture, in order to efficiently produce the sling, which is the old and well known reason for utilizing such methods of manufacture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA B WONG/Primary Examiner, Art Unit 3644